Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
	Drawings
2.	The drawings filed in this patent application are acceptable.
3.	This application is in condition for allowance except for the following formal matters:
	EXAMINER’S AMENDMENT	
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election/Restriction
5.	Applicant’s election without traverse of Species 1 (claims 1-12 and 15) is acknowledged. Therefore, claims 13-14 and 16-21 are withdrawn from further consideration.  
	It is noted that claim 15 is belonged to elected species I. However, it is dependent on the independent claim 13, therefore, it will be withdraw from further consideration but it will be rejoined upon allowance of its independent claim
Accordingly, claims 13-21 have been cancelled.
Allowable Subject matter
6.	The following is a statement of reasons for the indication of allowable subject matter:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.







/HOAI V HO/Primary Examiner, Art Unit 2827